DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14, 15, 22, 30 have been amended.  Claim 31 is newly added.  
The rejection over previous claim 1 has been withdrawn in view of claim amendment.  The rejection over claim 14 has been withdrawn in view of claim amendment and the declaration of Inventor Keshari.  In the instant case, a composition comprising a solvent and a hyperpolarized probe according to formula II/III is considered to be free of the prior art in view of amendment/declaration.  
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).  
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain any restriction requirement if there would be serious burden. Clarity of the record with regard to the provisional election of species requirement is critical to proper application of 35 U.S.C. 121 in later divisional applications.
In the instant case, in a telephone call with Melissa El Menaouar, it was requested that the search be extended to a compound of Formula I.  Upon search, it was determined that a compound of Formula I is free of the prior art.  While hyperpolarized 13C-labelled arginine is known in the art (Najac et al., Sci. Report, 2016, 6, 3197), the claimed 13C-15N3 labelled arginine is not taught or suggested.

Claims 1, 2, 5, 14-31 are pending, of which claims 26 and 30 are withdrawn 
from consideration at this to the extent that read upon non-elected species.  Claims 1, 2, 5, 14-25, 27-29 and 31 are examined herein on the merits for patentability.

Allowable Subject Matter
	Claims 1, 2, 5, 14-21, 24 are allowable.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiavazza et al. (Journal of Magnetic Resonance, 227 (2013) 35–38).
Chiavazza discloses that glycerol mixtures were hyperpolarized: (1) 10 M [13C,14N2/15N2]urea, 28 mM OX063 radical, and 1.5 mM Dotarem, and (2) 0.6 M [5-13C,14N/15N]glutamine, 45 mM OX063 radical, 5 mM Dotarem, and 1 M NaOH. Sample volumes of 20 and 100 μL were used for the [13C]urea and 5-[13C]glutamine solutions, respectively, which were hyperpolarized for 1 h at 94.115 and 94.105 GHz, respectively, using a Hypersense 3.35 T polarizer (Oxford Instrument, Abingdon, UK). The solid samples were rapidly dissolved with 5 mL of dissolution agent, which comprised 30 mM Tris buffer and 1.3 mM EDTA in D2O for the glutamine experiments and 1.3 mM EDTA in D2O for the urea experiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 22, 23, 25, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavazza et al. (Journal of Magnetic Resonance, 227 (2013) 35–38) in view of Ardenkjaer-Larsen (US 6,466,814).
Chiavazza teaches hyperpolarized [13C,15N2]urea in D2O, as set forth above.  High hyperpolarization levels can be retained using either a 15N-labeled amide or by applying a magnetic field during transfer of the sample from the polarizer to the MRI scanner (abstract). In this paper, theoretical and experimental evaluations of the observed loss of polarization are reported. The significant T1 shortening that is observed can be explained in terms of the scalar coupling (type II) contribution to relaxation due to the fast relaxing quadrupolar 14N nucleus coupling with the 13C nucleus. This contribution is efficient at the low environmental magnetic field present in the laboratory. In fact, the use of an auxiliary magnetic field of about 0.2 T from a permanent magnet during sample transfer to the MRI scanner minimized the T1 shortening; using this method, a sufficient level of liquid-state polarization was obtained for both molecules (glutamine and urea) to enable their use as DNP probes.
Chiavazza does not specifically contact the hyperpolarized labelled urea with one or more mammalian cells in a method of imaging.
Ardenkjaer-Larsen teaches a method of magnetic resonance investigation of a sample, preferably of a human or non-human animal body (eg. a mammalian, reptilian or avian body), said method comprising: (i) producing a hyperpolarised solution of a high T1 agent by dissolving in a physiologically tolerable solvent a hyperpolarised solid sample of said high T1 agent; (ii) where the hyperpolarisation of the solid sample of said high T1 agent in step (i) is effected by means of a polarising agent, optionally separating 
 The high T1 agent should be preferably enriched with nuclei (eg. 15 N and/or 13 C nuclei) having a long T1 relaxation time. Preferred are 13 C enriched high T1 agents having 13 C at one particular position (or more than one particular position) in an amount in excess of the natural abundance (colulmn 6).
Preferred compounds for use as high T1 agents include urea (column 9).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the compositions of Chiavazza comprising hyperpolarized deuterium exchanged 13C,15N2 urea in D2O for use as a DNP agent in a method of imaging upon administration to a mammal.  One would have been motivated to do so because Chiavazza teaches that liquid-state polarization was obtained for both molecules (glutamine and urea) to enable their use as DNP probes and because Ardenkjaer-Larsen teaches that hyperpolarized urea is a preferred high T1 agent for use in magnetic resonance investigation, preferably of a human.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618